UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6289


JIMMY DEAN RIOS,

                Petitioner – Appellant.




Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:10-mc-00002-GCM)


Submitted:   July 22, 2010                 Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Dean Rios, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy Dean Rios seeks to appeal the district court’s

order denying relief on his motion for an extension of time to

file a 28 U.S.C. § 2254 (2006) petition.                                   The order is not

appealable      unless           a    circuit         justice        or     judge         issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2006).                        A

certificate        of      appealability              will      not       issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on    the      merits,       a    prisoner         satisfies       this      standard      by

demonstrating        that        reasonable           jurists    would          find      that     the

district      court’s      assessment         of       the    constitutional              claims    is

debatable     or     wrong.           Slack   v.       McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,            and   that       the    motion       states      a   debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.         We    have       independently           reviewed          the    record      and

conclude      that        Rios       has    not       made     the        requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3